   Case 4:19-mj-00082-VLD Document 1 Filed 11/18/19 Page 1 of 20 PageID #: 1




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH DAKOTA
                             SOUTHERN DIVISION




  In the Matter of the Search Warrant      No.   4:19-mj-82
  issued with regard to:
                                           REDACTED APPLICATION FOR
  19-123-04                                SEARCH AND SEIZURE WARRANT




      I, David Sundet, being duly sworn depose and say:

      I am a Special Agent with the Drug Enforcement Administration, and have
reason to believe that on the property or premises as fully described in
Attachment A, attached hereto and incorporated herein by reference, there is
now concealed information, namely: that fully described in Attachment B,
attached hereto and incorporated herein by reference, which I believe is property
constituting evidence of the commission of criminal offenses, contraband, the
fruits of crime, or things otherwise criminally possessed, or property designed or
intended for use or which is or has been used as the means of committing
criminal offenses, concerning violations of 21 U.S.C. §§ 841(a)(1) and 846
(possession with intent to distribute controlled substances).

      The facts to support a finding of Probable Cause are contained in my
Affidavit filed herewith.




                                             >unde=^ Special Agent
                                     Drug Enforcement Administration



                                                                     K
      Sworn to before me, and subscribed in my presence on the /v day of
November, 2019, at Sioux Falls, South Dakota.




                                     VERONICA L. DUFFY
                                     United States Magistrate Jui
    Case 4:19-mj-00082-VLD Document 1 Filed 11/18/19 Page 2 of 20 PageID #: 2



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH DAKOTA
                              SOUTHERN DIVISION
                                                                  4:19-mj-82

  In the Matter of the Search Warrant      No.   -------------------------------
  issued in regard to:
                                           REDACTED AFFIDAVIT IN
  19-123-04                                SUPPORT OF AN APPLICATION
                                           FOR A SEARCH AND SEIZURE
                                           WARRANT



STATE OF SOUTH DAKOTA          )
                               :SS
COUNTY OF MINNEAHAHA           )

      I, David Sundet, being first duly sworn, hereby depose and state as follows:

                   INTRODUCTION AND AGENT BACKGROUND


      1.    I make this affidavit in support of an application for a search warrant

for information associated with a certain cellular telephone assigned call number

                                          ("Target Cell Phone") that               stored at

premises controlled by Cellco Partnership dba Verizon Wireless (hereafter

"Cellco"), a wireless telephone service provider headquartered in 180 Washington

Valley Road, Bedminster, NJ 07921. The information to be searched is described

in the following paragraphs and in Attachment A. This affidavit is made in

support of an application for a search warrant under 18 U.S.C. § 2703(c)(1)(A) to

require Celico to disclose to the government copies of the information further

described in Section I of Attachment B. Upon receipt of the information described

in Section I of Attachment B, government-authorized persons will review the

information to locate items described in Section II of Attachment B.
   Case 4:19-mj-00082-VLD Document 1 Filed 11/18/19 Page 3 of 20 PageID #: 3



      2.    I am a Special Agent with the Drug Enforcement Administration, the

U.S. Justice Department and have been so employed for approximately 2.5

months. I am currently assigned to the DEA Sioux Falls Resident Office in Sioux

Falls, SD, and charged with investigating drug trafficking under Title 21 of the

United States Code. I have received 16 weeks of specialized training in Quantieo,

Virginia, pertaining to drug identification and drug trafficking, undercover

operations, and electronic and physical surveillance procedures.            Before

becoming a Special Agent with the DEA, I was a Texas Peace Officer with the

Killeen Police Department of Killeen, Texas, and prior to that, a Federal Maritime

Law Enforcement Officer with the U.S. Coast Guard, Department of Homeland

Security.

      3.    The facts in this affidavit come from my personal observations, my

training and experience, and information obtained from other agents and

witnesses. This affidavit is intended to show merely that there is sufficient

probable cause for the requested warrant and does not set forth all of my

knowledge about this matter.

      4.    1 know from my training and experience that persons involved in the

possession and distribution of controlled substances will often utilize vehicles

not registered in their name and/or utilize rental vehicles to transport illegal

substances, firearms and monies in efforts to conceal their identify from law

enforcement.    They will also travel outside the State of South Dakota in

furtherance of their illegal enterprise to obtain controlled substances, to pay for
   Case 4:19-mj-00082-VLD Document 1 Filed 11/18/19 Page 4 of 20 PageID #: 4



controlled substances or to transport or spend the proceeds of the sale of

controlled substances.


      5.    I know from my training and experience that individuals involved in

the possession and distribution of controlled substances will often utilize

electronic devices such as mobile telephones, electronic address books,

computers, etc., to facilitate communications with and/or store names,

addresses and/or telephone numbers of associates, customers and sources of

supply.

      6.   Through training and experience, 1 know that many modern mobile

telephones have the ability to create, send, receive, and store digital media files

in the form of digital photographs, audio and video recordings, and written

messages such as text messages or email. Through training and experience, I

know that individuals involved in the possession and distribution of controlled

substances will cariy their cellular telephones on their person. Having the

ability to have precise GPS location of that telephone will enable law enforcement'

to safely and surreptitiously conduct surveillance of their illegal narcotic

activities. Through training and experience, I know that individuals involved in

the possession and distribution of controlled substances will often change their

cellular telephone numbers and/or acquire new cell phone numbers if they

suspect it has been compromised and/or detected by law enforcement.

      7.   Based on the facts set forth in this affidavit, I believe there is

probable cause to believe that violations of 21 U.S.C. §§ 841(a)(1) and 846 have

been committed, are being committed, and will be committed by
                                                            |
  Case 4:19-mj-00082-VLD Document 1 Filed 11/18/19 Page 5 of 20 PageID #: 5



                                                                     |. There is

also probable cause to believe that the location information described in

Attachment B will constitute evidence of these criminal violations, and will lead

to the identification of individuals who are engaged in the commission of these

offenses.


                             PROBABLE CAUSE
   Case 4:19-mj-00082-VLD Document 1 Filed 11/18/19 Page 6 of 20 PageID #: 6




      10.   TFO Carney told me he recently learned, from a reliable and

corroborated Confidential Source (CS), that




      11.   DEA Sioux Falls notified    South   Dakota state and local law

enforcement agencies and the Southwest Minnesota BRDTF of
                                                       |
Case 4:19-mj-00082-VLD Document 1 Filed 11/18/19 Page 7 of 20 PageID #: 7
Case 4:19-mj-00082-VLD Document 1 Filed 11/18/19 Page 8 of 20 PageID #: 8




  16.   In
    Case 4:19-mj-00082-VLD Document 1 Filed 11/18/19 Page 9 of 20 PageID #: 9



      18.    On




      19.   Based on the foregoing, I believe that|




      20.   In my training and experience, I have learned that Cellco is a

company that provides cellular telephone access to the general public. I also

know that providers of cellular telephone service have technical capabilities that

allow them to collect and generate information about the locations of the cellular

telephones to which they provide service, including cell-site data, also known as

"tower/face information" or "cell tower/sector records." Cell-site data identifies

the "cell towers" (i.e., antenna towers covering specific geographic areas) that

received a radio signal from the cellular telephone and, in some eases, the

"sector" (i.e., faces of the towers) to which the telephone connected. These towers

are often a half-mile or more apart, even in urban areas, and can be 10 or more
  Case 4:19-mj-00082-VLD Document 1 Filed 11/18/19 Page 10 of 20 PageID #: 10



miles apart in rural areas. Furthermore, the tower closest to a wireless device

does not necessarily serve eveiy call made to or from that device. Accordingly,

cell-site data provides an approximate location of the cellular telephone but is

typically less precise than other types of location information, such as E-911

Phase II data or Global Positioning Device ("GPS") data.

      21.    Based on my training and experience, I know that Cellco can collect

cell-site data about the Target Cell Phone. I also know that wireless providers

such as Cellco typically collect and retain cell-site data pertaining to cellular

phones to which they provide service in their normal course of business in order

to use this information for various business-related purposes.

      22.   Based on my training and experience, I know that Verizon also

collects per-call measurement data, which Verizon also refers to as the "real-time

tool" ("RTT"). RTT data estimates the approximate distance of the cellular device

from a cellular tower based on the speed with which signals travel between the

device and the tower. This information can be used to estimate an approximate

location range that is more precise than typical cell-site data.

      23.   Based on my training and experience, I know that Cellco can collect

cell-site data about the Target Cell Phone. I also know that wireless providers

such as Cellco typically collect and retain cell-site data pertaining to cellular

phones to which they provide service in their normal course of business in order

to use this information for various business-related purposes.

      24.   Based on my training and experience, 1 know that wireless providers

such as Cellco typically collect and retain information about their subscribers in
  Case 4:19-mj-00082-VLD Document 1 Filed 11/18/19 Page 11 of 20 PageID #: 11



their normal course of business. This information can include basic personal

information about the subscriber, such as name and address, and the method(s)

of payment (such as credit card account number) provided by the subscriber to

pay for wireless telephone service. I also know that wireless providers such as

Cellco typically collect and retain information about their subscribers' use of the

wireless service, such as records about calls or other communications sent or

received by a particular phone and other transactional records, in their normal

course of business.    In my training and experience, this information may

constitute evidence of the crimes under investigation because the information

can be used to identify the Target Cell Phone's user or users and may assist in

the identification of co-conspirators and/or victims.

                            AUTHORIZATION REQUEST


      25.   Based on the foregoing, 1 request that the Court issue the proposed

search warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal

Procedure 41.


      26.   I further request that the Court direct Cellco to disclose to the

Government any information described in Section I of Attachment B that is

within its possession, custody, or control. Because the warrant will be served on

Cellco, who will then compile the requested records at a time convenient to it,

reasonable cause exists to permit the execution of the requested warrant at any

time in the day or night.

      27.   This Court has jurisdiction to issue the requested warrant because

it is "a court of competent jurisdiction" as defined by 18 U.S.C. § 2711(3) and 18
 Case 4:19-mj-00082-VLD Document 1 Filed 11/18/19 Page 12 of 20 PageID #: 12



U.S.C. §§ 2703(a), 2703(b)(1)(A), and 2703(c)(1)(A). Specifically, t±ie Court is "a

district court of the United States . . . (including a magistrate judge of such a

court)... that - has jurisdiction over the offense being investigated." 18 U.S.C. §

2711(3)(A)(I).

      28.    Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement

officer is not required for the service or execution of this warrant.

                                             Respectfully submitted.




                                                     undd
                                             Special Agent
                                             Drug Enforcement Administration

      Sworn to before me, and subscribed in my presence on the          mday of
November, 2019 at Sioux Falls, South Dakota.




                                             VERONICA L. DUFFY
                                             United States Magistrate Jui
 Case 4:19-mj-00082-VLD Document 1 Filed 11/18/19 Page 13 of 20 PageID #: 13



                       REDACTED ATTACHMENT A


                         Property to Be Searched

      This warrant applies to records and information associated with the

cellular   telephone   assigned   call   number

                   ("TARGET CELL PHONE") that is stored at premises

controlled by Cellco Partnership dba Verizon Wireless, a wireless telephone

service provider headquartered in 180 Washington Valley Road, Bedminster, NJ

07921.
Case 4:19-mj-00082-VLD Document 1 Filed 11/18/19 Page 14 of 20 PageID #: 14




                           REDACTED ATTACHMENT B

                       Particular Things to be Seized


  I. Information to be Disclosed by the Provider

     To the extent that the information described in Attachment A is within

the possession, custody, or control of the Provider, including any information

that has been deleted but is still available to the Provider or that has been

preserved pursuant to a request made under 18 U.S.C. § 2703(f), the Provider

is required to disclose to the Government the following information pertaining

to the Account listed in Attachment A for the time period of
                                                          |



      a. The following information about the customers or subscribers
         associated with the SUBJECT ACCOUNT for the authorized period of


            i. Names (including subscriber names, user names, and
               screen names);

            ii. Addresses (including     mailing addresses, residential
               addresses, business addresses, and e-mail addresses);

           iii. Local and long distance telephone connection records;

           iv. Records of session times and durations, and the
               temporarily assigned network addresses (such as Internet
               Protocol ("IP") addresses) associated with those sessions;

            V. Length of service (including start date) and types of service
               utilized;

           vi. Telephone or instrument numbers (including MAC
               addresses. Electronic Serial Numbers ("ESN"), Mobile
               Electronic Identity Numbers ("MEIN"), Mobile Equipment
               Identifier ("MEID"); Mobile Identification Number ("MIN"),
               Subscriber Identity Modules ("SIM"), Mobile Subscriber
               Integrated Services Digital Network Number ("MSISDN");
Case 4:19-mj-00082-VLD Document 1 Filed 11/18/19 Page 15 of 20 PageID #: 15




             International Mobile Subscriber Identity Identifiers
             ("IMSl"), or International Mobile Equipment Identities
             ("IMEl");

         vii. Other subscriber numbers or identities (including the
              registration Internet Protocol ("IP") address); and

         viii. Means and source of payment for such service (including
               any credit card or bank account number) and billing
              records.


    b. Information associated with each communication to and from
       the SUBJECT ACCOUNT for the period of
                       including;

           i. Any unique identifiers associated with the cellular device,
              including ESN, MEIN, MSISDN, IMSl, IMEl, SIM, or MIN;

          ii. Source and destination telephone numbers;

          iii. Date, time, and duration of communication; and

          iv. All data about the cell towers (i.e. antenna towers covering
              specific geographic areas) and sectors (i.e. faces of the
              towers) to which the TARGET CELL PHONE will connect
              at the beginning and end of each communication as well
              as per-call measurement data (also known as "real- time
              tool" or "RTF')].

II. Information to be Seized by the Government

           i. All   information   described   above   in   Section   1   that
             constitutes   [evidence,     fruits,    contraband,   and
             instrumentalities] of violations of Title 21 United States
             Code, Sections 841 and 846 involving Daniel VETTER
             during the authorized period of
  Case 4:19-mj-00082-VLD Document 1 Filed 11/18/19 Page 16 of 20 PageID #: 16




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH DAKOTA
                              SOUTHERN DIVISION




  In the Matter of the Search Warrant      No. H         IYIl-"
  issued with regard to:
                                           REDACTED SEARCH AND
  19-123-04                                SEIZURE WARRANT




TO:     ANY AUTHORIZED LAW ENFORCEMENT OFFICER

     An application by a federal law enforcement officer or an attorney for the
government requests the search of the following property more fully described in
Attachment A, attached hereto and incorporated herein by reference.

        I find that the affidavit, or any recorded testimony, establish probable
cause to search and seize the property described above for the information fully
described in Attachment B, attached hereto and incorporated herein by
reference, and that such search will reveal evidence of the violations of 21 U.S.C.
§§ 846 and 841(a)(1) (possession with the intent to distribute controlled
substances).

        YOU ARE COMMANDED to execute this warrant on or before
                                   (not to exceed 14 days)
^in the daytime - 6:00 a.m. to 10:00 p.m.
□ at any time in the day or night as 1 find reasonable cause has been established.

      Unless delayed notice is authorized below, you must give a copy of the
warrant and a receipt for the property taken to the person from whom, or from
whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

     The officer executing this warrant, or an officer present during the
execution of the warrant, must prepare an inventory as required by law and
promptly return this warrant and inventory to the undersigned Judge.

        □ Pursuant to 18 U.S.C. § 3103a(b), 1 find that immediate notification
may have an adverse result listed in 18 U.S.C. § 2705 (except for delay of trial),
and authorize the officer executing this warrant to delay notice to the person
who, or whose property, will be searched or seized,
□ for           days (not to exceed 30).
  Case 4:19-mj-00082-VLD Document 1 Filed 11/18/19 Page 17 of 20 PageID #: 17




□ until, the facts justifying, the later specific date of.


 //-f^n               //M CST.t Sioux Falls, South Dakota
Date and Time Issued




                                       VERONICA L. DUFFY
                                       United States Magistrate J




                                         [2]
 Case 4:19-mj-00082-VLD Document 1 Filed 11/18/19 Page 18 of 20 PageID #: 18



                       REDACTED ATTACHMENT A

                         Property to Be Searched
      This warrant applies to records and information associated with the
cellular   telephone   assigned   call   numher

                   ( TARGET CELL PHONE") that is stored at premises
controlled by Cellco Partnership dba Verizon Wireless, a wireless telephone
service provider headquartered in 180 Washington Valley Road, Bedminster, NJ
07921.
 Case 4:19-mj-00082-VLD Document 1 Filed 11/18/19 Page 19 of 20 PageID #: 19




                           REDACTED ATTACHMENT B

                       Particular Things to be Seized


  1. Information to be Disclosed by the Provider

     To the extent that the information described in Attachment A is within


the possession, custody, or control of the Provider, including any information

that has been deleted but is still available to the Provider or that has been

preserved pursuant to a request made under 18 U.S.C. § 2703(f), the Provider

is required to disclose to the Government the following information pertaining

to the Account listed in Attachment A for the time period of
                                                          |



      a. The following information about the customers or subscribers
         associated with the SUBJECT ACCOUNT for the authorized period of


            i. Names (including subscriber names, user names, and
               screen names);

            ii. Addresses (including mailing addresses, residential
                addresses, business addresses, and e-mail addresses);

           iii. Local and long distance telephone connection records;

           iv. Records of session times and          durations, and the
               temporarily assigned network addresses (such as Internet
               Protocol ("IP") addresses) associated with those sessions;

            V. Length of service (including start date) and types of service
               utilized;

           vi. Telephone or instrument numbers (including MAC
               addresses. Electronic Serial Numbers ("ESN"), Mobile
               Electronic Identity Numbers ("MEIN"), Mobile Equipment
               Identifier ("MEID"); Mobile Identification Number ("MIN"),
               Subscriber Identity Modules ("SIM"), Mobile Subscriber
               Integrated Services Digital Network Number ("MSISDN");
Case 4:19-mj-00082-VLD Document 1 Filed 11/18/19 Page 20 of 20 PageID #: 20




              International Mobile Subscriber Identity Identifiers
              ("IMSl"), or International Mobile Equipment Identities
              ("IMEl");

          vii. Other subscriber numbers or identities (including the
              registration Internet Protocol ("IP") address); and
         viii. Means and source of payment for such service (including
              any credit card or bank account number) and billing
              records.

     b. Information associated with each communication to and from
        di^UBJE^^^QUNT for the period
                             including;

           i. Any unique identifiers associated with the cellular device,
              including ESN, MEIN, MSISDN,IMSl, IMEl, SIM, orMlN;',
          ii. Source and destination telephone numbers;
          iii. Date, time, and duration of communication; and
          iv. All data about the cell towers (i.e. antenna towers covering
             specific geographic areas) and sectors (i.e. faces of the
             towers) to which the TARGET CELL PHONE will connect
             at the beginning and end of each communication as well
             as per-call measurement data (also known as "real- time
             tool" or "RTF')].

II. Information to be Seized by the Government

          i. All information described above in Section 1 that
             constitutes    [evidence,    fruits,    contraband,     and
             instrumentalities] of violations of Title 21 United States
             Code, Sections 841 and 846 involving Daniel VETTER
             during the authorized period of
